Appeal from a judgment dismissing plaintiff’s complaint at the close of her evidence. She was a domestic in defendant’s employ and on the date of her injury had just finished *654the family wash when she fell upon the floor. Her fall was caused, as she testified, because of water upon the basement floor where the work was being done. A pail that was under a crack in the laundry tubs had become full and ran over. Plaintiff had worked six months for the defendant and had seen the pail under the tub during all of that time and knew the reason for its being there. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.